Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/556,021 application filed on August 29, 2019.  Claims 1-20 are pending.  Claims 1-14 are examined, on the merits, in this Office action.  The examined claims are directed to an apparatus.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on November 3, 2022 is acknowledged.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
	The Examiner has considered the information disclosure statement (IDS) submitted on 11/10/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Specification
The title of the invention is the same or similar to an existing publication or patent and in that sense is not descriptive, if the instant claims and invention is considered different and unique compared to that publication/patent.  To the extent that the claims are unique, titles should be as well.  A unique title that is more clearly indicative of the invention to which the claims are directed will assist future examiners and reviewers.  
The terms cross-linked, crosslinked, cross-linker and cross-linker, and perhaps other variations of ‘cross-link,’ appear with and without hyphenation.  To avoid confusion, Examiner suggests that Applicant either use a consistent spelling throughout the specification, or indicate at the first use of each of these terms that the disclosure may use a specified variation of the spelling.  For example, in [0004], [0005] etc.: one may state ‘. . . prepared by using a water soluble crosslinker (or cross-linker).’ Or, the terms "cross-linked," cross-linker,” and "cross-linkage” are interchangeable with the terms "crosslinked," “crosslinker,” “crosslinkage.”
In [00122], the phrase ‘Table 10’ is repeated.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any additional specification errors of which Applicant may become aware.
Appropriate correction is required.
Claim Interpretation
The claims are drawn to a composition or product.  Product claims are defined by the recited structure and in this aspect they are analogous to apparatus claims which can have both structural and functional aspects.  
In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
One of ordinary skill can interpret the phrase "optionally substituted" such that certain structure is optional.  In this interpretation there may be clarity issues with some dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 5 use the term ‘platelets.’  This term is unclear in the context of the claims.  However, if platelets are implicit to graphene or GO, then the necessity for mentioning GO with platelets is confusing. 
The phrase "optionally substituted" in the context of the claims is unclear.
In view of the phrase "optionally substituted" in claim 1, it is unclear what structure is optional or required in dependent claims 4-9, which claims also use the phrase "optionally substituted."
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung et al. (Cross-Linking with Diamine Monomers To Prepare Composite Graphene Oxide-Framework, 26 (9) Chem. of Mat., pp. 2983-2990 (2014)) (IDS of 11-10-2021).
In the patentability analysis below, aspects or limitations Examiner interprets as functional are generally italicized whereas aspects interpreted as structural components are normally bolded.
Regarding claims 1 and 4-6, Hung et al. (Hung) discloses a membrane comprising: 
a porous substrate (Abstract, Introduction, where a support is synonymous with a substrate); and 
a graphene oxide (GO) layer comprising an optionally substituted cross-linked graphene oxide in fluid communication with the porous substrate (Introduction, Experimental Section, where it is noted that GO layers can be intercalated or cross-linked with various types of compounds, including amines and diamines, including ethylenediamine (EDA), butylenediamine (BDA), and p-phenylenediamine (PPD)); 
wherein the optionally substituted cross-linked graphene oxide comprises an optionally substituted graphene oxide and a cross-linkage (Introduction) represented by the Formula:

    PNG
    media_image1.png
    144
    139
    media_image1.png
    Greyscale

 wherein R is H, CO2H, CO2Li, CO2Na, or CO2K.
In this interpretation, the structure after the phase "optionally substituted," even considering its definition in the specification, need not be present. This means that the MPD structure is not necessary.
Additional Disclosures Included: Claim 4: The optionally substituted graphene oxide material comprises platelets (in this interpretation, this structure is optional); Claim 5: The platelets have a size that is about 0.05 µm to about 50 µm (claim 4 analysis); Claim 6: The membrane of claim 1, wherein the optionally substituted cross-linked graphene oxide is about 20 atom % to about 90 atom % carbon (claim 4 analysis); Claim 7: The optionally substituted cross-linked graphene oxide is prepared by reacting an optionally substituted meta-phenylenediamine (MPD) with an optionally substituted graphene oxide (GO), 
wherein the weight ratio of optionally substituted meta-phenylenediamine to optionally substituted graphene oxide (MPD/GO) is in a range of about 0.1 to about 100 (claim 4 analysis, where optionally substituted structures are not required); Claim 8: The weight ratio of the optionally substituted meta-phenylenediamine to the optionally substituted graphene oxide (MPD/GO) is in a range of 1 to 10 (claim 4 analysis); Claim 9: The optionally substituted graphene oxide is a non-functionalized graphene oxide, reduced-graphene oxide, functionalized graphene oxide, functionalized and reduced-graphene oxide, or a combination thereof (claim 4 analysis; Hung, section 1). 
Claims 1 and 3-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karnik et al. (US20150122727) (IDS of 11-10-2021).
Regarding claims 1 and 3-14, Karnik et al. (Karnik) discloses a membrane (Abstract) comprising: 
a porous substrate ([0007], [0008], [0046]); and 
a graphene oxide (GO) layer comprising an optionally substituted cross-linked graphene oxide in fluid communication with the porous substrate ([0048], [0093]); 
wherein the optionally substituted cross-linked graphene oxide comprises an optionally substituted graphene oxide and a cross-linkage ([0093]) represented by the Formula:

    PNG
    media_image1.png
    144
    139
    media_image1.png
    Greyscale

 wherein R is H, CO2H, CO2Li, CO2Na, or CO2K ([0075], [0115]).
Additional Disclosures Included: Claim 3: The porous substrate comprises a polymer or hollow fibers ([0094]); Claim 4: The optionally substituted graphene oxide material comprises platelets (in this interpretation, this limitation and structure is optional); Claim 5: The platelets have a size that is about 0.05 µm to about 50 µm (claim 4 analysis); Claim 6: The optionally substituted cross-linked graphene oxide is about 20 atom % to about 90 atom % carbon (claim 4 analysis); Claim 7: The optionally substituted cross-linked graphene oxide is prepared by reacting an optionally substituted meta-phenylenediamine (MPD) with an optionally substituted graphene oxide (GO), 
wherein the weight ratio of optionally substituted meta-phenylenediamine to optionally substituted graphene oxide (MPD/GO) is in a range of about 0.1 to about 100 (claim 4 analysis, where optionally substituted structures are not required); Claim 8: The weight ratio of the optionally substituted meta-phenylenediamine to the optionally substituted graphene oxide (MPD/GO) is in a range of 1 to 10 (claim 4 analysis); Claim 9: The optionally substituted graphene oxide is a non-functionalized graphene oxide, reduced-graphene oxide, functionalized graphene oxide, functionalized and reduced-graphene oxide, or a combination thereof (claim 4 analysis); Claim 10: The membrane further comprising a salt rejection layer ([0052], where salt removal implies a salt removal layer or it would have been obvious to include a salt rejection layer dedicated to the disclosed salt removal functionality); Claim 11: The salt rejection layer is disposed on the graphene oxide layer ([0048], [0052], where the graphene oxide layer may be proximate to any layer including the salt rejection layer); Claim 12: The salt rejection layer comprises a polyamide prepared by reacting meta-phenylenediamine with trimesoyl chloride ([0061], [0093], [0095]); Claim 13: The membrane further comprises a protective layer, wherein the protective layer comprises a hydrophilic polymer ([0110], [0113]); and Claim 14: The thickness of the graphene oxide layer is about 5 nm to about 200 nm ([0083]).

Claims 1 and 3-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US20180170002) (IDS of 11-10-2021).
Regarding claims 1 and 3-14, Park et al. (Park) discloses a membrane (Abstract) comprising: 
a porous substrate ([0001], [0011]-[0020]); and 
a graphene oxide (GO) layer comprising an optionally substituted cross-linked graphene oxide in fluid communication with the porous substrate ([0010]-[0022], [0033], [0054]-[0058], [0074], [0118], [0121], [0122]); 
wherein the optionally substituted cross-linked graphene oxide comprises an optionally substituted graphene oxide and a cross-linkage ([0074]) represented by the Formula:

    PNG
    media_image1.png
    144
    139
    media_image1.png
    Greyscale

 wherein R is H, CO2H, CO2Li, CO2Na, or CO2K ([0118], [0122]).
Additional Disclosures Included: Claim 3: The porous substrate comprises a polymer or hollow fibers ([0001], [0011]); Claim 4: The optionally substituted graphene oxide material comprises platelets (in this interpretation, this limitation and structure is optional); Claim 5: The platelets have a size that is about 0.05 µm to about 50 µm (claim 4 analysis); Claim 6: The optionally substituted cross-linked graphene oxide is about 20 atom % to about 90 atom % carbon (claim 4 analysis); Claim 7: The optionally substituted cross-linked graphene oxide is prepared by reacting an optionally substituted meta-phenylenediamine (MPD) with an optionally substituted graphene oxide (GO), 
wherein the weight ratio of optionally substituted meta-phenylenediamine to optionally substituted graphene oxide (MPD/GO) is in a range of about 0.1 to about 100 (claim 4 analysis, where optionally substituted structures are not required); Claim 8: The weight ratio of the optionally substituted meta-phenylenediamine to the optionally substituted graphene oxide (MPD/GO) is in a range of 1 to 10 (claim 4 analysis); Claim 9: The optionally substituted graphene oxide is a non-functionalized graphene oxide, reduced-graphene oxide, functionalized graphene oxide, functionalized and reduced-graphene oxide, or a combination thereof ([0011] and claim 4 analysis); Claim 10: The membrane further comprising a salt rejection layer ([0122], where salt rejection implies a salt removal layer or it would have been obvious to include a salt rejection layer dedicated to the disclosed salt rejection functionality); Claim 11: The salt rejection layer is disposed on the graphene oxide layer ([0122], where the graphene oxide layer may be proximate to any layer including the salt rejection layer); Claim 12: The salt rejection layer comprises a polyamide prepared by reacting meta-phenylenediamine with trimesoyl chloride ([0059], [0068], [0076], [0091], [0096], where determination of patentability is based on the product itself rather than the method of production); Claim 13: The membrane further comprises a protective layer, wherein the protective layer comprises a hydrophilic polymer ([0018], [0019], [0094]-[0098]); and Claim 14: The thickness of the graphene oxide layer is about 5 nm to about 200 nm ([0112]-[0114], Fig. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (Cross-Linking with Diamine Monomers To Prepare Composite Graphene Oxide-Framework, 26 (9) Chem. of Mat., pp. 2983-2990 (2014)) in view of Lee et al.  (US2013284665) (each in IDS of 11-10-2021).
Note that these are product claims.  In the patentability analysis below, the italicized portions represent functional aspects, whereas the bolded portions represent structure.  The analysis considers the alternate concepts of the various potential embodiments in a particular reference.
Regarding claims 1-4 and 9-12, Hung discloses a membrane comprising: 
a porous substrate (Abstract, Introduction, where a support is synonymous with a substrate); and 
a graphene oxide (GO) layer comprising an optionally substituted cross-linked graphene oxide in fluid communication with the porous substrate (Introduction, Experimental Section, where it is noted that GO layers can be intercalated or cross-linked with various types of compounds, including amines and diamines, including ethylenediamine (EDA), butylenediamine (BDA), and p-phenylenediamine (PPD)); 
wherein the optionally substituted cross-linked graphene oxide comprises an optionally substituted graphene oxide and a cross-linkage (Introduction).
In this interpretation, Hung discloses the claimed invention, except the representative formula or the specifics of the diamine, which formula, based on Applicant’s disclosure, appears to be a form of m-phenylenediamine or meta-phenylenediamine (MPD).
The formula is:	
    PNG
    media_image1.png
    144
    139
    media_image1.png
    Greyscale

wherein R is H, CO2H, CO2Li, CO2Na, or CO2K.
However, Hung states that one can adjust the distance between the layers by using different diamines or diamine monomers of various structures (sections 1, 2, 3.4, and 4).  Of course one such diamine could be MPD.
Further, Lee discloses reverse osmosis separation membrane including a minute, porous support, and a polyamide active layer formed on the minute, porous support and including at least one compound containing grapheme (Abstract).  The graphene compound can be GO ([0015], [0022]).  In addition, the polyamide active layer may be formed by interfacial polymerization of an amine compound and an acyl halide compound ([0010]). The amine compound may include MPD ([0010], [0017], [0022]).  GO cross-linking is implicit in the experimental procedure ([0032] – [0037]).  
At the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to use any suitable diamine, such as the MPD disclosed in a Lee, since Hung states that one should experiment with various diamine compounds to obtain appropriate layer spacing (Hung, sections 1, 2, 3.4, and 4).
Additional Disclosures Included: Claim 2: The alternate structures of claim 2 
(
    PNG
    media_image2.png
    121
    242
    media_image2.png
    Greyscale
) appear to be optionally substituted forms of MPD.  Thus this claim would also be obvious under the claim 1 rational); Claim 3: The porous substrate comprises a polymer or hollow fibers (Lee, [0009]); Claim 4: The optionally substituted graphene oxide material comprises platelets (Lee, [0014], where the plane-shaped graphene and GO impliedly forms platelets); Claim 9: The optionally substituted graphene oxide is a non-functionalized graphene oxide, reduced-graphene oxide, functionalized graphene oxide, functionalized and reduced-graphene oxide, or a combination thereof (Hung, section 1); Claim 10: The membrane further comprises a salt rejection layer (Lee, [0007], [0014]); Claim 11: The salt rejection layer is disposed on the graphene oxide layer (Lee, [0007]); and Claim 12: The salt rejection layer comprises a polyamide prepared by reacting meta-phenylenediamine with trimesoyl chloride (Lee, Abstract, [0008], [0010]; the italicized is also a product-by-process limitation where the product itself is of greater significance than the manner of making it). 

Claims 5-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (Cross-Linking with Diamine Monomers To Prepare Composite Graphene Oxide-Framework, 26 (9) Chem.of Mat., pp. 2983-2990 (2014)) in view of Lee et al.  (US2013284665), as applied to claims 1 and 4 above, further in view of  Nair et al  (US20150231577) (IDS of 11-10-2021).
Regarding claims 5 and 14, Hung and Lee combined discloses or suggests the membrane of claim 4, except wherein the platelets have a size that is about 0.05 µm to about 50 µm. 
The GO impliedly includes platelets but the specific size is not stated.
Nair et al. (Nair) discloses GO on a porous support and a membrane comprising these materials (Abstract). Nair discusses the importance of the nature of the porous support ([0038]), GO thickness ([0042]), GO pore size and controlling such size ([0046]), and the potential use of various sizes and structures ([0042], [0046]).  Nair states that the porous support should be porous enough not to interfere with water transport but have small enough pores that graphene oxide platelets cannot enter the pores ([0077]).  Nair further states that one can tailor the nature of the GO coating via, for example, inserting other atom molecules, to alter the spacing between sheets since permeation is dependent on such spacing ([0059]).  
These various adjustments and considerations are a means of altering the selectivity of permeation of the GO coating and the overall membrane ([0046]).  This implies that one should be aware of the size of the platelets and control such size to optimize the separation process depending on the particular application.
Therefore, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to employ platelets of a predetermined and suitable size, which size can be within the claimed range, as a means of controlling membrane performance for a particular application.
Additional Disclosure Included: Claim 14: The thickness of the graphene oxide layer is about 5 nm to about 200 nm (Hung, p. 2985, Lee, [0014], Nair, [0042], [0049], but it would have been obvious to use a suitable thickness, which can fall within the claimed range, depending on the intended application). 

Regarding claims 6, Hung, Lee and Nair combined discloses or suggests the membrane of claim 4, except wherein the optionally substituted cross-linked graphene oxide is about 20 atom % to about 90 atom % carbon. 
Here the carbon atom percent relates to the structure of the cross-linked compound.  Of course, one can experiment with various compounds which will have various carbon atom percentages.
Therefore, at the time when the claimed invention was made, it would have been obvious to an ordinarily skilled artisan to routinely experiment to garner an optimal % carbon, which can be within the claimed range, in an effort at optimizing membrane permeation for a particular application. 

Regarding claims 7 and 8, Hung, Lee and Nair combined discloses or suggests the membrane of claim 1, wherein the optionally substituted cross-linked graphene oxide is prepared by reacting an optionally substituted meta-phenylenediamine (MPD) with an optionally substituted graphene oxide (GO) (the Hung and Lee combination discloses this aspect; alternately, one may view this as a product-by-process limitation where the product is the same as or suggested from a product of the prior art), except
wherein the weight ratio of optionally substituted meta-phenylenediamine to optionally substituted graphene oxide (MPD/GO) is in a range of about 0.1 to about 100. 
However, here again, the notion of relative weight ratios relates to structure, which affect layer spacing, and is, for example, analogous to adjusting relative layer thickness such as disclosed in Nair (Nair, [0042], [0047], [0049], [0050, [0075]).  For example, Nair suggests that one can vary relative layer thickness to garner an optimum balance between porosity and selectivity ([0075]).  As such, this is another parameter that one can optimize by design choice based on the intended application.
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to adjust the weight ratio of optionally substituted meta-phenylenediamine via routine experimentation and to optionally substituted graphene oxide (MPD/GO) to a suitable range, which can be within the claimed range, as a means of optimizing the membrane selectivity and the overall filtration process depending on the particular application.
Additional Disclosure Included: Claim 8: The weight ratio of the optionally substituted meta-phenylenediamine to the optionally substituted graphene oxide (MPD/GO) is in a range of 1 to 10 (the claim 7 rational also applies to claim 8). 

Regarding claims 13, Hung, Lee and Nair combined discloses or suggests the membrane of claim 1, except wherein the membrane further comprises a protective layer, wherein the protective layer comprises a hydrophilic polymer. 
However, Hung discusses the issues of hydrophilicity and hydrophobicity, and the ability to control these properties, throughout the disclosure (Hung, Abstract, sections 1, 2.4. 3.3 and 4).  Nair discusses the use of polymeric hydrophilic membranes where desired ([0003], [0008]-[0010], [0051]-[0053], [0114]).
Therefore, at the time of the effective filing of the claimed invention, depending on the particular application and where an aspect of  hydrophilicity is desired, an ordinarily skilled artisan would have found it obvious to include a protective layer comprising a hydrophilic polymer, since Nair discloses the use of hydrophilic polymers as well as the need for membranes with hydrophilic properties in certain applications.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,442,709.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and application recite the same or similar limitations relating to a graphene oxide membrane with a porous substrate in fluid communication with a crosslinked graphene oxide.  The current claims are broader than the patent since it does not mention covalent bonding, nitrogen atoms and the preparation method.  However, the products appear to be structurally the same or obvious variants.  The current claims are an earlier iteration of the claims in the referenced patent.
Conclusion
The following prior art is of record and Examiner views them as pertinent to Applicant's disclosure and claims.  More specifically, it appears that each of Hogen-Esch et al. (US20160038885), Prince (US20180147545) and Livingston et al. (US20180170003) (each in the IDS of 11-10-2021) either anticipate or are prima facie obvious over claim 1 and one or more dependent claims.  Also, Prince, for example, discloses that graphene can include exfoliated graphene nanoplatelets, which addresses the issue of graphene oxide material comprising platelets in claims 4 and 5. 
Examiner recommends that Applicant carefully review each identified reference before responding to this office action to properly advance the case in light of the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779